Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-8, 10-15, 17-20 are allowable over the prior art of record: the closest prior art of record (Mordani et al. U.S. patent application publication 20130054822) does not teach or suggest in detail " determine that a first processor-based node of the plurality of interconnected processor-based nodes is unavailable, wherein the first processor-based node is a primary session node that maintains a primary copy of client session data for the client device; and responsive to determining that the first processor-based node is unavailable, send the client request to a second processor-based node of the plurality of interconnected processor-based nodes for routing to a secondary session node, wherein the second processor-based node is unaffiliated with the client session data for the client device in that the second processor-based node does not store a copy of client session data corresponding to the client request; and wherein the second processor-based node is to: receive the client request from the load-balancing device; identify a third processor-based node of the plurality of interconnected processor- based nodes as the secondary session node that maintains a backup copy of the client session data for the client device; and send the client request to the third processor-based node" in combination with all the elements of the independent claim as argued by the Applicant.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444